Case 3:17-cv-00101-RDM Document 218-2 Filed 02/11/19 Page 1 of 3




               EXHIBIT D
        Case 3:17-cv-00101-RDM Document 218-2 Filed 02/11/19 Page 2 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 Consumer Finance Protection Bureau,             )
                                                 )
        Plaintiff,                               )
                                                 )
 V.                                              )    Civil Action No. 3:17-cv-00101-RDM
                                                 )           (Hon. Robert D. Mariani)
                                                 )
 Navient Corporation, et al.,                    )
                                                 )
        Defendants.                              )


                            DECLARATION OF JACK FRAZIER

I, Jack Frazier, declare as follows:

       1.      I am Director at Pioneer Credit Recovery, Inc. ("Pioneer"). As Director, I oversee

all operations at Pioneer. I started at Pioneer in 1995 as a collector and then moved into several

management and director-level positions. I became the President of Pioneer in 2011, with

responsibility for overseeing government lines of business. I have been Director since

September 2015.

       2.      I am Director at General Revenue Corporation ("GRC"). I have held that position

since September 2015. My role at GRC is substantially similar to my role at Pioneer.

       3.      I am a Senior Vice President at Navient Solutions, LLC (formerly Navient

Solutions, Inc. and Sallie Mae, Inc.) ("Navient Solutions"). My role as Senior Vice President is

to oversee all operations of Pioneer and GRC. I have been a Senior Vice President at Navient

Solutions since January 2016. Prior to that, I was a Vice President at Navient Solutions

beginning in March 2011.

       4.      As a director or officer of Pioneer, GRC, and Navient Solutions, I receive legal

advice on behalf of Pioneer and GRC from in-house counsel at Navient Solutions. For example,
        Case 3:17-cv-00101-RDM Document 218-2 Filed 02/11/19 Page 3 of 3



Pioneer and GRC both receive advice from Navient Solutions regarding contract negotiations

with non-affiliates, compliance with regulatory regimes, and ongoing or anticipated litigation.

       5.      It is my understanding and expectation that, with respect to any matter about

which employees of Pioneer, GRC, and Navient Solutions communicate jointly with Navient

Solutions in-house counsel, Navient Solutions in-house counsel jointly represent Pioneer, GRC,

and Navient Solutions.

       6.      I am not aware of any agreement, written or otherwise, that limits the scope of the

joint representation in any way.

       7.      Neither Pioneer nor GRC have discharged Navient Solutions in-house counsel,

nor has Navient Solutions in-house counsel withdrawn from representing Pioneer or GRC.

       8.      I am not aware of any circumstances, in the period from June 2009 through

January 2017, from which it could be inferred that Pioneer, GRC, and Navient Solutions had

ceased to be jointly represented by Navient Solutions in-house counsel.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on
February 11, 2019.




                                                2
